Filed 6/14/13 P. v. Moon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C071583

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM035929)

         v.

ALAN JAMES MOON,

                   Defendant and Appellant.




         In exchange for a stipulated sentence, defendant Alan James Moon pleaded no
contest to making criminal threats and admitted previously serving a prison term.
         Defendant’s only contention on appeal is that the trial court erred in ordering him
to pay a $286 supplemental probation report fee because there is insufficient evidence to
support a finding he had the ability to pay that fee.
         Defendant claims that because Penal Code section 1203.1b is predicated on a
defendant’s ability to pay and there was no evidence before the trial court that he had
such ability, the fees were improperly imposed. The People respond that defendant




                                                             1
forfeited this issue by not objecting in the trial court to imposition of the fee. The People
have the better argument.
       In a recent decision, the California Supreme Court ruled that “a defendant who
fails to contest the booking fee when the court imposes it forfeits the right to challenge it
on appeal.” (People v. McCullough (2013) 56 Cal.4th 589, 591.) Here, defendant failed
to contest the booking fee when it was imposed by the trial court. Accordingly, he has
forfeited the right to challenge that fee on appeal.
       We have, however, identified a clerical error on the abstract of judgment that
requires correction: the abstract of judgment omits the court’s order that defendant pay a
$286 supplemental probation report fee. We will direct the trial court to correct this
clerical error.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment to include the court’s order that defendant pay a $286 supplemental probation
report fee. The trial court shall forward a certified copy of the corrected abstract of
judgment to the Director of the California Department of Corrections and Rehabilitation.



                                                             RAYE              , P. J.



We concur:



        MURRAY               , J.



        HOCH                 , J.



                                              2